DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the subject’s tissue" in lines 5, 11, 13.  There is insufficient antecedent basis for this limitation in the claim. Applicant should change  “the subject’s tissue” to “the subject’s digit”. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindekugel (USPN 2005/0075550-cited by the Applicant) in view of Moon et al. (USPN 2010/0324384-Cited by the Applicant).
Regarding claim 1,  Lindekugel discloses a physiological probe configured for securing to a subject’s digit, comprising: a sensor module (figure 4) comprising (a) electronic circuitry which comprises (i) at least one source of electromagnetic radiation (104), and (ii) a photodetector (106) configured to detect radiation from the at least one source of electromagnetic radiation after it has interacted with the subject’s tissue, thereby acquiring data relating to at least one physiologic property of the subject, wherein the photodetector is operably connected to a connection cable (102) for delivery of photodetector signals to an external processing unit ([0041]), and (b) a flexible enclosure (figure 4) providing a cover for the electronic circuitry, wherein the flexible enclosure comprises (1) at least one aperture through which the at least one source of electromagnetic radiation emits radiation for irradiating the subject’s tissue, (ii) at least one aperture through which the photodetector receives radiation after it has interacted with the subject’s tissue, and (iii) an aperture through which the connection cable passes (See figure 4 and [0041]); and a cradle module (figure 5) comprising (a) at least first (30) and second (40) rigid housing members mated to one another via a hinge (50) region to form an approximately semicircular ring which is configured to releasably receive the sensor module (figure 5, [0031]-[0032], [0040]). Lindekugel fails to explicitly disclose that the hinge region is configured to provide a range of adjustment in a diameter of the ring while physically constraining an included angle measured between the at least one source of electromagnetic radiation and the photodetector within a predetermined range. Moon et al. discloses an oximetry probe comprising a housing 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Examiner, Art Unit 3791